Exhibit 10.3

 

EXECUTION COPY

 

GUARANTY

 

THIS GUARANTY (as the same may be amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”) is made as of December 21, 2011 by
each of the Subsidiaries of MYR Group Inc. (the “Borrower”) listed on the
signature pages hereto (each an “Initial Guarantor”) and those additional
Subsidiaries of the Borrower which become parties to this Guaranty by executing
a supplement hereto (a “Guaranty Supplement”) in the form attached hereto as
Annex I (such additional Subsidiaries, together with the Initial Guarantors, the
“Guarantors”), in favor of JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”), for the benefit of the Holders of Secured
Obligations under the Credit Agreement described below.  Unless otherwise
defined herein, capitalized terms used herein and not defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
have entered into that certain Credit Agreement of even date herewith (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), which Credit Agreement provides, subject to the
terms and conditions thereof, for Loans to be made to, and Letters of Credit to
be issued for the account of, the Borrower;

 

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Borrower required to execute this Guaranty pursuant to
Section 5.11 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors, without limitation and with full recourse, shall
guarantee the payment when due of all Secured Obligations, including, without
limitation, all principal, interest, letter of credit reimbursement obligations
and other amounts that shall be at any time payable by the Borrower under the
Credit Agreement or the other Loan Documents; and

 

WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrower has provided, and such direct and indirect
financial and other support and benefits as the Borrower may in the future
provide, to the Guarantors, and in consideration of the increased ability of
each Guarantor that is a Subsidiary of the Borrower to receive funds through
contributions to capital, and for each Guarantor to receive funds through
intercompany advances or otherwise, from funds provided to the Borrower pursuant
to the Credit Agreement and the flexibility provided by the Credit Agreement for
each Guarantor to do so which significantly facilitates the business operations
of the Borrower and each Guarantor and in order to induce the Lenders and the
Administrative Agent to enter into the Credit Agreement, and to make the Loans
to the Borrower and to issue the Letters of Credit, each of the Guarantors is
willing to guarantee the Obligations under the Credit Agreement and the other
Loan Documents;

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.           Representations, Warranties and Covenants.  Each of the
Guarantors represents and warrants to each Lender and the Administrative Agent
as of the date of this Guaranty, giving effect to the consummation of the
transactions contemplated by the Loan Documents on the Effective Date, and
thereafter on each date as required by Section 4.02 of the Credit Agreement
that:

 

(a)           It is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

(b)           It has the requisite corporate, limited liability company or
partnership, as applicable, power and authority to execute and deliver this
Guaranty and to perform its obligations hereunder.  The execution and delivery
by it of this Guaranty and the performance by each of its obligations hereunder
have been duly authorized by proper corporate, limited liability company or
partnership proceedings, including any required shareholder, member or partner
approval, and this Guaranty constitutes a legal, valid and binding obligation of
such Guarantor, enforceable against such Guarantor, in accordance with its
terms, except as enforceability may be limited by (i) bankruptcy, insolvency,
fraudulent conveyances, reorganization, moratorium or other laws relating to or
affecting the enforcement of creditors’ rights generally, (ii) general equitable
principles (whether considered in a proceeding in equity or at law), and
(iii) requirements of reasonableness, good faith and fair dealing.

 

(c)           Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the terms and provisions hereof, will (i) conflict with the charter or
other organizational documents of such Guarantor, (ii) violate any Requirement
of Law applicable to such Guarantor or any provisions of any indenture,
agreement or other instrument binding upon such Guarantor or its assets, or give
rise to a right thereunder to require any payment to be made by such Guarantor,
(iii) result in the creation or imposition of any Lien on any asset of such
Guarantor, other than Liens permitted or created by the Loan Documents, or
(iv) require any registration with, consent or approval of, or notice to, or
other action to, with or by any Governmental Authority, except filings, consents
or notices which have been made.

 

(d)           It has no Indebtedness other than Indebtedness permitted under
Section 6.01 of the Credit Agreement.

 

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment or Letter of Credit outstanding under the Credit
Agreement or any amount payable under the Credit Agreement or any other Secured
Obligations shall remain unpaid, it will, and, if necessary, will cause the
Borrower to, fully comply with those covenants and agreements of the Borrower
applicable to such Guarantor set forth in the Credit Agreement.

 

SECTION 2.           The Guaranty.  Each of the Guarantors hereby
unconditionally guarantees, jointly and severally with the other Guarantors, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Secured Obligations, including, without
limitation, (i) the principal of and interest on each Loan made to the Borrower
pursuant to the Credit Agreement, (ii) obligations owing under or in connection
with Letters of Credit, (iii) all other amounts payable by the Borrower under
the Credit Agreement and the other Loan Documents, and including, without
limitation, all Swap Obligations constituting the Secured Obligations and
Banking Services Obligations, and (iv) the punctual and faithful performance,
keeping, observance, and fulfillment by the Borrower of all of the agreements,
conditions, covenants, and obligations of the Borrower contained in the Loan
Documents (all of the foregoing being referred to collectively as the
“Guaranteed Obligations”).  Upon the failure by the Borrower, or any of its
Affiliates, as applicable, to pay punctually

 

2

--------------------------------------------------------------------------------


 

any such amount or perform such obligation, subject to any applicable grace or
notice and cure period, each of the Guarantors agrees that it shall forthwith on
demand pay such amount or perform such obligation at the place and in the manner
specified in the Credit Agreement or the relevant other Loan Document, as the
case may be.  Each of the Guarantors hereby agrees that this Guaranty is an
absolute, irrevocable and unconditional guaranty of payment and is not a
guaranty of collection.

 

SECTION 3.           Guaranty Unconditional.  The obligations of each of the
Guarantors hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(i)            any extension, renewal, settlement, indulgence, compromise,
waiver or release of or with respect to the Guaranteed Obligations or any part
thereof or any agreement relating thereto, or with respect to any obligation of
any other guarantor of any of the Guaranteed Obligations, whether (in any such
case) by operation of law or otherwise, or any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or with respect to any
obligation of any other guarantor of any of the Guaranteed Obligations;

 

(ii)           any modification or amendment of or supplement to the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document, including, without limitation, any such amendment which may increase
the amount of, or the interest rates applicable to, any of the Guaranteed
Obligations guaranteed hereby;

 

(iii)          any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any collateral
securing the Guaranteed Obligations or any part thereof, any other guaranties
with respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof, or any nonperfection or invalidity of any direct or indirect
security for the Guaranteed Obligations;

 

(iv)          any change in the corporate, partnership, limited liability
company or other existence, structure or ownership of the Borrower or any other
guarantor of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or any other
guarantor of the Guaranteed Obligations, or any of their respective assets or
any resulting release or discharge of any obligation of the Borrower or any
other guarantor of any of the Guaranteed Obligations;

 

(v)           the existence of any claim, setoff or other rights which the
Guarantors may have at any time against the Borrower, any other guarantor of any
of the Guaranteed Obligations, the Administrative Agent, any Holder of Secured
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions, provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

 

(vi)          the enforceability or validity of the Guaranteed Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Guaranteed
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against the Borrower or any other guarantor of any of the
Guaranteed Obligations, for any reason related to the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document, or any
provision of applicable law or regulation purporting to prohibit the payment by
the Borrower or any other guarantor of the Guaranteed Obligations, of any of the
Guaranteed Obligations;

 

3

--------------------------------------------------------------------------------


 

(vii)         the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any;

 

(viii)        the election by, or on behalf of, any one or more of the Holders
of Secured Obligations, in any proceeding instituted under Chapter 11 of Title
11 of the United States Code (11 U.S.C. 101 et seq.) (or any successor statute,
the “Bankruptcy Code”), of the application of Section 1111(b)(2) of the
Bankruptcy Code;

 

(ix)           any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

 

(x)            the disallowance, under Section 502 of the Bankruptcy Code, of
all or any portion of the claims of the Holders of Secured Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;

 

(xi)           the failure of any other guarantor to sign or become party to
this Guaranty or any amendment, change, or reaffirmation hereof; or

 

(xii)          any other act or omission to act or delay of any kind by the
Borrower, any other guarantor of the Guaranteed Obligations, the Administrative
Agent, any Holder of Secured Obligations or any other Person or any other
circumstance whatsoever which might, but for the provisions of this Section 3,
constitute a legal or equitable discharge of any Guarantor’s obligations
hereunder.

 

SECTION 4.           Discharge Only Upon Payment In Full; Reinstatement In
Certain Circumstances.  Each of the Guarantors’ obligations hereunder shall
remain in full force and effect until all Guaranteed Obligations shall have been
paid in full in cash (other than Unliquidated Obligations that have not yet
arisen) and the Commitments and all Letters of Credit issued under the Credit
Agreement shall have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent, at which time, subject to all the foregoing conditions,
the guarantees made hereunder shall be terminated.  If at any time any payment
of the principal of or interest on any Loan, Secured Obligation or any other
amount payable by the Borrower or any Guarantor under the Credit Agreement, any
Swap Agreement creating the Secured Obligations, any Banking Services Agreement
or any other Loan Document is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, each of the Guarantors’ obligations hereunder with respect to such
payment shall be reinstated to the extent of such rescission, restoration or
return.  In connection with the foregoing, the Administrative Agent shall
execute and deliver to such Guarantor or such Guarantor’s designee, at such
Guarantor’s expense, any documents or instruments which such Guarantor shall
reasonably request from time to time to evidence such termination and release.

 

SECTION 5.           General Waivers; Additional Waivers.

 

(a)           General Waivers.  Each of the Guarantors irrevocably waives
acceptance hereof, presentment, demand or action on delinquency, protest, the
benefit of any statutes of limitations and, to the fullest extent permitted by
law, any notice not provided for herein or under the other Loan Documents, as
well as any requirement that at any time any action be taken by any Person
against the Borrower, any other guarantor of the Guaranteed Obligations, or any
other Person.

 

4

--------------------------------------------------------------------------------


 

(b)           Additional Waivers.  Notwithstanding anything herein to the
contrary, each of the Guarantors hereby absolutely, unconditionally, knowingly,
and expressly waives, to the fullest extent permitted by law:

 

(i)            any right it may have to revoke this Guaranty as to future
indebtedness or notice of acceptance hereof;

 

(ii)           (1) notice of any Loans, Letters of Credit or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (2) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of the Administrative Agent and the Holders of Secured Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(3) notice of any adverse change in the financial condition of the Borrower or
of any other fact that might increase such Guarantor’s risk hereunder;
(4) notice of presentment for payment, demand, protest, and notice thereof as to
any instruments among the Loan Documents; (5) notice of any Default; and (6) all
other notices (except if such notice is specifically required to be given to
such Guarantor hereunder or under the Loan Documents) and demands to which each
Guarantor might otherwise be entitled;

 

(iii)          its right, if any, to require the Administrative Agent and the
other Holders of Secured Obligations to institute suit against, or to exhaust
any rights and remedies which the Administrative Agent and the other Holders of
Secured Obligations has or may have against, the other Guarantors or any third
party, or against any Collateral provided by the other Guarantors, or any third
party; and each Guarantor further waives any defense arising by reason of any
disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid in
full in cash) of the other Guarantors or by reason of the cessation from any
cause whatsoever of the liability of the other Guarantors in respect thereof;

 

(iv)          (a) any rights to assert against the Administrative Agent and the
other Holders of Secured Obligations any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Secured Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: 
(1) the impairment or suspension of the Administrative Agent’s and the other
Holders of Secured Obligations’ rights or remedies against the other guarantor
of the Guaranteed Obligations; (2) the alteration by the Administrative Agent
and the other Holders of Secured Obligations of the Guaranteed Obligations;
(3) any discharge of the other Guarantors’ obligations to the Administrative
Agent and the other Holders of Secured Obligations by operation of law as a
result of the Administrative Agent’s and the other Holders of Secured
Obligations’ intervention or omission; or (4) the acceptance by the
Administrative Agent and the other Holders of Secured Obligations of anything in
partial satisfaction of the Guaranteed Obligations; and (d) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor’s liability hereunder; and

 

(v)           any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
Holders of Secured

 

5

--------------------------------------------------------------------------------


 

Obligations; or (b) any election by the Administrative Agent and the other
Holders of Secured Obligations under the Bankruptcy Code, to limit the amount
of, or any collateral securing, its claim against the Guarantors.

 

SECTION 6.           Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

 

(a)           Subordination of Subrogation.  Until the Guaranteed Obligations
have been fully and finally performed and indefeasibly paid in full in cash
(other than Unliquidated Obligations), the Guarantors (i) shall have no right of
subrogation with respect to such Guaranteed Obligations and (ii) waive any right
to enforce any remedy which the Issuing Bank, any of the Holders of Secured
Obligations or the Administrative Agent now have or may hereafter have against
the Borrower, any endorser or any guarantor of all or any part of the Secured
Obligations or any other Person, and until such time the Guarantors waive any
benefit of, and any right to participate in, any security or collateral given to
the Holders of Secured Obligations, the Issuing Bank and the Administrative
Agent to secure the payment or performance of all or any part of the Guaranteed
Obligations or any other liability of the Borrower to the Holders of Secured
Obligations, the Issuing Bank or the Administrative Agent.  Should any Guarantor
have the right, notwithstanding the foregoing, to exercise its subrogation
rights, each Guarantor hereby expressly and irrevocably (A) subordinates any and
all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off that such Guarantor may have to the
payment in full in cash of the Guaranteed Obligations until the Guaranteed
Obligations are indefeasibly paid in full in cash (other than Unliquidated
Obligations) and (B) waives any and all defenses available to a surety,
guarantor or accommodation co-obligor until the Guaranteed Obligations are
indefeasibly paid in full in cash (other than Unliquidated Obligations that have
not yet arisen).  Each Guarantor acknowledges and agrees that this subordination
is intended to benefit the Administrative Agent and the Holders of Secured
Obligations and shall not limit or otherwise affect such Guarantor’s liability
hereunder or the enforceability of this Guaranty, and that the Administrative
Agent, the Holders of Secured Obligations and their respective successors and
assigns are intended third party beneficiaries of the waivers and agreements set
forth in this Section 6.

 

(b)           Subordination of Intercompany Indebtedness.  Each Guarantor agrees
that any and all claims of such Guarantor against the Borrower or any other
Guarantor hereunder (each an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined), any endorser, obligor or any other
guarantor of all or any part of the Guaranteed Obligations, or against any of
its properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Guaranteed Obligations; provided that, as
long as no Event of Default has occurred and is continuing, such Guarantor may
receive payments of principal and interest from any Obligor with respect to
Intercompany Indebtedness.  Notwithstanding any right of any Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Secured Obligations and the
Administrative Agent in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document has been terminated.  If all or any
part of the assets of any Obligor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of such Obligor, whether
partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
Obligor is dissolved or if substantially all of the assets of any such Obligor
are sold, then, and in any such event (such events being herein referred to as
an “Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall

 

6

--------------------------------------------------------------------------------


 

be paid or delivered directly to the Administrative Agent for application on any
of the Guaranteed Obligations, due or to become due, until such Guaranteed
Obligations shall have first been fully paid and satisfied (in cash).  Should
any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among the Borrower and the Holders of Secured
Obligations, such Guarantor shall receive and hold the same in trust, as
trustee, for the benefit of the Holders of Secured Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Holders of Secured Obligations, in precisely the form received (except for the
endorsement or assignment of the Guarantor where necessary), for application to
any of the Guaranteed Obligations, due or not due, and, until so delivered, the
same shall be held in trust by the Guarantor as the property of the Holders of
Secured Obligations.  If any such Guarantor fails to make any such endorsement
or assignment to the Administrative Agent, the Administrative Agent or any of
its officers or employees is irrevocably authorized to make the same.  Each
Guarantor agrees that until the Guaranteed Obligations (other than the
Unliquidated Obligations) have been paid in full (in cash) and satisfied and all
financing arrangements pursuant to any Loan Document among the Borrower and the
Holders of Secured Obligations have been terminated, no Guarantor will assign or
transfer to any Person (other than the Administrative Agent) any claim any such
Guarantor has or may have against any Obligor.

 

SECTION 7.           Contribution with Respect to Guaranteed Obligations.

 

(a)           To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following indefeasible payment in full in cash of the Guarantor
Payment and the Guaranteed Obligations (other than Unliquidated Obligations that
have not yet arisen), and all Commitments and Letters of Credit have terminated
or expired or, in the case of all Letters of Credit, are fully collateralized on
terms reasonably acceptable to the Administrative Agent, and the Credit
Agreement has terminated, such Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Guarantor for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.

 

(b)           As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Guarantor over the total liabilities of such Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Guarantor that is also liable for such contingent liability pays its ratable
share thereof), giving effect to all payments made by other Guarantors as of
such date in a manner to maximize the amount of such contributions.

 

(c)           This Section 7 is intended only to define the relative rights of
the Guarantors, and nothing set forth in this Section 7 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

 

(d)           The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

 

7

--------------------------------------------------------------------------------


 

(e)           The rights of the indemnifying Guarantors against other Guarantors
under this Section 7 shall be exercisable upon the full and indefeasible payment
of the Guaranteed Obligations in cash (other than Unliquidated Obligations that
have not yet arisen) and the termination or expiry (or in the case of all
Letters of Credit full collateralization), on terms reasonably acceptable to the
Administrative Agent, of the Commitments and all Letters of Credit issued under
the Credit Agreement and the termination of the Credit Agreement.

 

SECTION 8.           Limitation of Guaranty.  Notwithstanding any other
provision of this Guaranty, the amount guaranteed by each Guarantor hereunder
shall be limited to the extent, if any, required so that its obligations
hereunder shall not be subject to avoidance under Section 548 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law.  In determining the
limitations, if any, on the amount of any Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such
Guarantor may have under this Guaranty, any other agreement or applicable law
shall be taken into account.

 

SECTION 9.           Stay of Acceleration.  If acceleration of the time for
payment of any amount payable by the Borrower under the Credit Agreement, any
counterparty to any Swap Agreement creating the Secured Obligations, any Banking
Services Agreement or any other Loan Document is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower or any of its Affiliates, all such
amounts otherwise subject to acceleration under the terms of the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent.

 

SECTION 10.         Notices.  All notices, requests and other communications to
any party hereunder shall be given in the manner prescribed in Section 9.01 of
the Credit Agreement with respect to the Administrative Agent at its notice
address therein and, with respect to any Guarantor, in the care of the Borrower
at the address of the Borrower set forth in the Credit Agreement, or such other
address or telecopy number as such party may hereafter specify for such purpose
in accordance with the provisions of Section 9.01 of the Credit Agreement.

 

SECTION 11.         No Waivers.  No failure or delay by the Administrative Agent
or any Holder of Secured Obligations in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies provided in
this Guaranty, the Credit Agreement, any Swap Agreement creating the Secured
Obligations, any Banking Services Agreement and the other Loan Documents shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

SECTION 12.         Successors and Assigns.  This Guaranty is for the benefit of
the Administrative Agent and the Holders of Secured Obligations and their
respective successors and permitted assigns, provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of the Administrative Agent, and any such assignment in violation of this
Section 12 shall be null and void; and in the event of an assignment of any
amounts payable under the Credit Agreement, any Swap Agreement creating the
Secured Obligations, any Banking Services Agreement or the other Loan Documents
in accordance with the respective terms thereof, the rights hereunder, to the
extent applicable to the indebtedness so assigned, may be transferred with such
indebtedness. This Guaranty shall be binding upon each of the Guarantors and
their respective successors and assigns.

 

SECTION 13.         Changes in Writing.  Other than in connection with the
addition of additional Subsidiaries, which become parties hereto by executing a
Guaranty Supplement hereto in the form

 

8

--------------------------------------------------------------------------------


 

attached as Annex I, neither this Guaranty nor any provision hereof may be
changed, waived, discharged or terminated orally, but only in writing signed by
each of the Guarantors and the Administrative Agent.

 

SECTION 14.         Governing Law; Jurisdiction.

 

(a)           THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.

 

(b)           Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guaranty or any other Loan Document, or for recognition or enforcement of any
judgment, and each Guarantor hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each Guarantor agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Guaranty or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Guaranty or any other Loan Document
against any Guarantor or its properties in the courts of any jurisdiction.

 

(c)           Each Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each
Guarantor hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)           Each party to this Guaranty irrevocably consents to service of
process in the manner provided for notices in Section 10 of this Guaranty, and
each of the Guarantors hereby appoints the Borrower as its agent for service of
process.  Nothing in this Guaranty or any other Loan Document will affect the
right of any party to this Guaranty to serve process in any other manner
permitted by law.

 

SECTION 15.         WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER GUARANTOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER GUARANTOR WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER GUARANTORS HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 16.         No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Guaranty.  In the
event an ambiguity or question of intent or interpretation arises, this Guaranty
shall be construed as if drafted jointly by the parties hereto and no
presumption or

 

9

--------------------------------------------------------------------------------


 

burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

 

SECTION 17.         Taxes, Expenses of Enforcement, Etc.

 

(a)           Taxes.

 

(i)            All payments by any Guarantor to or for the account of any
Lender, the Issuing Bank, the Administrative Agent or any other Holder of
Secured Obligations hereunder or under any promissory note or application for a
Letter of Credit shall be made free and clear of and without deduction for any
and all Indemnified Taxes.  If any Guarantor shall be required by law to deduct
any Taxes from or in respect of any sum payable hereunder to any Lender, the
Issuing Bank, the Administrative Agent or any other Holder of Secured
Obligations, (a) to the extent such Taxes constitute Indemnified Taxes, the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 17(a)) such Lender, the Issuing Bank, the Administrative Agent or
any other Holder of Secured Obligations (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(b) such Guarantor shall make such deductions, (c) such Guarantor shall pay the
full amount deducted to the relevant authority in accordance with applicable law
and (d) such Guarantor shall furnish to the Administrative Agent the original
copy of a receipt evidencing payment thereof as soon as practicable after such
payment is made.

 

(ii)           In addition, the Guarantors hereby agree to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any promissory note or application for a Letter of Credit or from the execution
or delivery of, or otherwise with respect to, this Guaranty or any promissory
note or application for a Letter of Credit (“Other Taxes”).

 

(iii)          The Guarantors hereby agree to indemnify the Administrative
Agent, the Issuing Bank, each Lender and any other Holder of Secured Obligations
for the full amount of Indemnified Taxes or Other Taxes (including, without
limitation, any Indemnified Taxes or Other Taxes imposed on amounts payable
under this Section 17(a)) paid by the Administrative Agent, the Issuing Bank,
such Lender or such other Holder of Secured Obligations and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto.  Payments due under this indemnification shall be made within thirty
(30) days of the date the Administrative Agent, the Issuing Bank, such Lender or
such other Holder of Secured Obligations makes demand therefor.

 

(iv)          By accepting the benefits hereof, each Foreign Lender agrees that
it will comply with Section 2.17(e) of the Credit Agreement.

 

(v)           Section 2.17(h) of the Credit Agreement shall apply in respect of
any refund in respect of Indemnified Taxes or Other Taxes received by the
Administrative Agent, the Issuing Bank, any Lender and any other Holder of
Secured Obligations.

 

(b)           Expenses of Enforcement, Etc.  The Guarantors agree to reimburse
the Administrative Agent and the Holders of Secured Obligations for any
reasonable out-of-pocket expenses (including reasonable attorneys’ fees for the
Administrative Agent and the Holders of Secured Obligations) paid or incurred by
the Administrative Agent or any Holders of Secured Obligations in connection
with the collection and enforcement of amounts due under the Loan Documents,
including, without limitation, this Guaranty.  The Administrative Agent agrees
to distribute payments received from any of the Guarantors

 

10

--------------------------------------------------------------------------------


 

hereunder to the Holders of Secured Obligations on a pro rata basis for
application in accordance with the terms of the Credit Agreement.

 

SECTION 18.         Setoff.  At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Secured Obligations and the Administrative Agent may, without notice
to any Guarantor and regardless of the acceptance of any security or collateral
for the payment hereof, set off and apply toward the payment of all or any part
of the Guaranteed Obligations any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated at any time
held) and other obligations at any time owing by such Holder of Secured
Obligations or the Administrative Agent or any of their Affiliates to or for the
credit or the account of any Guarantor against any of and all the Guaranteed
Obligations, irrespective of whether or not such Holder of Secured Obligations
or the Administrative Agent shall have made any demand under this Guaranty and
although such obligations may be unmatured, provided, however, that any such
setoff and application shall be subject to the provisions of Section 2.18 of the
Credit Agreement.  The rights of each Holder of Secured Obligations or the
Administrative Agent under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Holder of Secured
Obligations or the Administrative Agent may have.

 

SECTION 19.         Financial Information.  Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower, the other Guarantors and any and all endorsers and/or other guarantors
of all or any part of the Guaranteed Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations, or any part
thereof, that diligent inquiry would reveal, and each Guarantor hereby agrees
that none of the Holders of Secured Obligations or the Administrative Agent
shall have any duty to advise such Guarantor of information known to any of them
regarding such condition or any such circumstances.  In the event any Holder of
Secured Obligations or the Administrative Agent, in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, such Holder of Secured Obligations or the Administrative Agent shall
be under no obligation (i) to undertake any investigation not a part of its
regular business routine, (ii) to disclose any information which such Holder of
Secured Obligations or the Administrative Agent, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.

 

SECTION 20.         Severability.  Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

SECTION 21.         Merger.  This Guaranty represents the final agreement of
each of the Guarantors with respect to the matters contained herein and may not
be contradicted by evidence of prior or contemporaneous agreements, or
subsequent oral agreements, between each such Guarantor and any Holder of
Secured Obligations or the Administrative Agent.

 

SECTION 22.         Headings.  Section headings in this Guaranty are for
convenience of reference only and shall not govern the interpretation of any
provision of this Guaranty.

 

SECTION 23.         Judgment Currency.  If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from any Guarantor
hereunder in the currency expressed to be payable under the Credit Agreement
(the “Specified Currency”) into another currency, the parties hereto agree, to
the fullest extent that they may effectively do so, that the rate of exchange
used shall be that at which in

 

11

--------------------------------------------------------------------------------


 

accordance with normal banking procedures the Administrative Agent could
purchase the Specified Currency with such other currency at the Administrative
Agent’s main Chicago office on the Business Day preceding that on which final,
non-appealable judgment is given.  The obligations of each Guarantor in respect
of any sum due hereunder shall, notwithstanding any judgment in a currency other
than the Specified Currency, be discharged only to the extent that on the
Business Day following receipt by any Holder of Secured Obligations (including
the Administrative Agent), as the case may be, of any sum adjudged to be so due
in such other currency such Holder of Secured Obligations (including the
Administrative Agent), as the case may be, may in accordance with normal,
reasonable banking procedures purchase the Specified Currency with such other
currency.  If the amount of the Specified Currency so purchased is less than the
sum originally due to such Holder of Secured Obligations (including the
Administrative Agent), as the case may be, in the Specified Currency, each
Guarantor agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Holder of Secured Obligations (including the Administrative Agent), as the case
may be, against such loss, and if the amount of the Specified Currency so
purchased exceeds (a) the sum originally due to any Holder of Secured
Obligations (including the Administrative Agent), as the case may be, in the
Specified Currency and (b) amounts shared with other Holders of Secured
Obligations as a result of allocations of such excess as a disproportionate
payment to such other Holder of Secured Obligations under Section 2.18 of the
Credit Agreement, such Holder of Secured Obligations (including the
Administrative Agent), as the case may be, agrees, by accepting the benefits
hereof, to remit such excess to such Guarantor.

 

SECTION 24.         Termination of Guarantors.  The obligations of any Guarantor
under this Guaranty shall automatically terminate in accordance with
Section 9.17 of the Credit Agreement.

 

[SIGNATURE PAGES TO FOLLOW]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.

 

 

THE L.E. MYERS CO., as a Guarantor

 

HAWKEYE CONSTRUCTION, INC., as a Guarantor

 

 

 

 

 

By:

/s/ William A. Koertner

 

By:

/s/ William A. Koertner

Name:

William A. Koertner

 

Name:

William A. Koertner

Title:

President and CEO

 

Title:

President and CEO

 

 

 

 

 

 

 

 

HARLAN ELECTRIC COMPANY, as a Guarantor

 

STURGEON ELECTRIC COMPANY, INC., as a Guarantor

 

 

 

 

 

By:

/s/ William A. Koertner

 

By:

/s/ William A. Koertner

Name:

William A. Koertner

 

Name:

William A. Koertner

Title:

President and CEO

 

Title:

President and CEO

 

 

 

 

 

 

 

 

GREAT SOUTHWESTERN CONSTRUCTION, INC., as a Guarantor

 

MYR TRANSMISSION SERVICES, INC., as a Guarantor

 

 

 

 

 

By:

/s/ Robert F. Agnew

 

By:

/s/ John A. Fluss

Name:

Robert F. Agnew

 

Name:

John A. Fluss

Title:

President

 

Title:

President

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ Kristen M. Timson

 

Name:

Kristen M. Timson

 

Title:

Officer

 

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------


 

ANNEX I TO GUARANTY

 

Reference is hereby made to the Guaranty (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), dated as
of December 21, 2011, made by each of the Material Subsidiaries of MYR Group
Inc. (the “Borrower”) listed on the signature pages thereto (each an “Initial
Guarantor”, and together with any additional Subsidiaries which become parties
to the Guaranty by executing Guaranty Supplements thereto substantially similar
in form and substance hereto, the “Guarantors”), in favor of the Administrative
Agent, for the ratable benefit of the Holders of Secured Obligations, under the
Credit Agreement.  Each capitalized term used herein and not defined herein
shall have the meaning given to it in the Guaranty.

 

By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[                        ] [corporation] [partnership] [limited liability
company], agrees to become, and does hereby become, a Guarantor under the
Guaranty and agrees to be bound by such Guaranty as if originally a party
thereto.  By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in Section 1 of
the Guaranty are true and correct in all respects as of the date hereof.

 

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this               day of              ,     .

 

 

 

[NAME OF NEW GUARANTOR]

 

 

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------